Citation Nr: 1117545	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to an effective date earlier than August 11, 2003 for the award of special monthly compensation based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due, in pertinent part, to the loss, or loss of use, of both lower extremities; the loss or loss of use of one lower extremity together with residuals of organic disease or injury; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).

In the present case, the Veteran contends that he requires the use of a wheelchair for locomotion purposes as a result of his service-connected stroke residuals.  Specifically, he maintains that he is confined to a wheelchair (and not able to ambulate at all) due to the moderate motor strength deficits in his right hand and right leg.  He describes difficulty maneuvering his wheelchair around his house, particularly the smaller doorways.  See VA Form 9, Appeal To Board Of Veterans' Appeals, received in July 2009.  

In this regard, the Board acknowledges that service connection has been granted for cerebrovascular accident with partial right-sided hemiparesis, evaluated as 100 percent disabling since September 2002.  In addition, separate compensable evaluations of 10 percent have been awarded for diabetic peripheral neuropathy of the right lower extremity and for diabetic peripheral neuropathy of the left lower extremity.  

A physical evaluation completed at a July 2008 VA outpatient treatment session reflected the presence of very diminished sensation in the Veteran's legs.  Neither this evaluation, however, nor any other outpatient evaluation completed during the current appeal, provides any information or evidence as to whether the Veteran's service-connected stroke residuals or the service-connected diabetic peripheral neuropathy of each of his legs has resulted in his loss of use of both of his lower extremities, his loss of use of one lower extremity together with residuals of organic disease or injury, or his loss of use of one lower extremity together with his loss of use of one upper extremity-necessitating the use of a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).  Of further significance here is the fact that at no time during the current appeal has the Veteran been accorded an appropriate VA examination.  

In a March 2011 statement, the Veteran's representative notes the current absence of medical evidence specific to the Veteran's ability, or inability, to ambulate.  Accordingly, the representative argues that an appropriate VA examination is necessary to determine whether the Veteran has in fact lost the use of any of his extremities as a result of his service-connected disabilities.  

The Board agrees.  In light of the Veteran's service-connected residuals of a cerebrovascular accident with partial right-sided hemiparesis and the service-connected diabetic peripheral neuropathy of his legs, the July 2008 VA outpatient treatment evaluation finding of very diminished sensation in his legs, and the absence of any medical opinion as to whether these service-connected disabilities have caused the loss of use of both of his lower extremities, the loss of use of one lower extremity together with residuals of organic disease or injury, or the loss of use of one lower extremity together with his loss of use of one upper extremity-necessitating the use of a wheelchair, the Board believes that a remand of this claim is necessary.  Specifically, on remand, the Veteran should be accorded an appropriate VA examination that addresses this matter.  

Also on remand, records of any ongoing VA treatment that the Veteran has undergone for his stroke residuals and the diabetic peripheral neuropathy of both of his legs should be obtained and associated with his claims folder.  See, e.g., 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

By an April 2004 rating action, the RO granted special monthly compensation based on the need for the regular aid and attendance of another person, effective from August 11, 2003.  In a statement received at the RO in June 2004, the Veteran expressed disagreement with the effective date assigned to that award.  [The Veteran believes that the effective date of that grant should be in October 2002.]

A complete and thorough review of the claims folder indicates that the Veteran has not been accorded a statement of the case (SOC) regarding this issue.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely notice of disagreement as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of records of any treatment that the Veteran may have received for his stroke residuals and the diabetic peripheral neuropathy of his legs at the VA Medical Center in Kansas City, Missouri since September 2008.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected cerebrovascular accident with partial right-sided hemiparesis and the service-connected diabetic peripheral neuropathy of each leg.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected cerebrovascular accident with partial right-sided hemiparesis and the service-connected diabetic peripheral neuropathy of each of his legs have resulted in the loss of use of both of his lower extremities, the loss of use of one of his lower extremities together with residuals of organic disease or injury, or the loss of use of one of his lower extremities together with the loss of use of one of his upper extremities-such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

Complete rationale should be given for all opinions expressed.  

3.  Following completion of the above, re-adjudicate the issue of entitlement specially adapted housing.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

4.  Furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29 pertaining to the issue of entitlement to an effective date earlier than August 11, 2003 for the award of special monthly compensation based on the need for the regular aid and attendance of another person.  This issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

